Citation Nr: 1743560	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-35 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD with secondary depression, to include anxiety disorder, adjustment disorder, and psychotic disorder. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to May 1987, from October 1988 to October 1992, from June 2003 to March 2004, and from March 2007 to November 2010.  His decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) St. Paul, Minnesota, that, in pertinent part, denied claims of entitlement to service connection for psychiatric conditions, to include anxiety, depression, adjustment disorder, and PTSD.  The Veteran filed a notice of disagreement dated in February 2013.  In May 2013, the RO denied entitlement to service connection for psychotic disorder.  The RO issued a statement of the case dated in November 2013, and the Veteran filed a substantive appeal in December 2013.  

In this regard, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has characterized the claims as shown above.

In July 2015, the RO granted entitlement to service connection for post-traumatic stress disorder, delayed onset, chronic, with secondary depression.  The condition was evaluated as 50 percent disabling, effective March 26, 2014.  No notice of disagreement with respect to the effective date of the award was received from the Veteran.  Rather, in July 2015, the RO issued a supplemental statement of the case that, in pertinent part, adjudicated the issue of entitlement to service connection for PTSD with secondary depression, prior to March 26, 2014.  In April 2016, the RO sent a letter to the Veteran that, among other things, informed the Veteran of the July 2015 grant of service connection for PTSD with secondary depression and informed him to file a notice of disagreement within one year if he disagreed with the decision.  

Here, the Board notes that the Veteran's claim of entitlement to service connection for PTSD with secondary depression was granted in July 2015.   Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Without a filed notice of disagreement, there is no "controversy" or "issue" currently before the Board as the claim for entitlement was resolved in the Veteran's favor and no notice of disagreement was filed.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (a case or controversy must exist in order to obtain appellate review).   

As noted above, however, the Veteran was not properly informed of his right to file a notice of disagreement as to the effective date after the initial grant of service connection in July 2015.  Rather, the RO essentially took the issue away from him in the July 2015 supplemental statement of the case and belatedly, in April 2016, notified him that he must disagree with the rating decision within one year.  

Because the Veteran was not properly informed of his right to file a notice of disagreement with the July 2015 rating decision, the Board finds that the RO should send the Veteran additional proper notice regarding the July 2015 grant of service connection for PTSD with secondary depression.  The letter should enclose VA Form 21-0958, Notice of Disagreement, and inform the Veteran that he must complete and return the form within one year of the date of the letter, in order to initiate the appeal. 

A review of the claims file indicates that the Veteran was sent a letter dated in July 2015 regarding a possible claim for individual unemployability.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran claims entitlement to a psychiatric disorder or disorders other that PTSD with secondary depression, to include anxiety disorder, adjustment disorder, and psychotic disorder.  The Board finds that additional examination is necessary in order to determine whether the Veteran has current disorders related to the claim that are separate from the Veteran's service-connected psychiatric disorder, and if so, whether such disabilities were caused or aggravated by his military service or a service-connected disability.

Service treatment records indicate that the Veteran was seen in January 2009 and diagnosed with adjustment disorder, mixed presentation.  A form dated in April 2009, noted adjustment disorder and anxious features.  Documentation in February 2010, noted major depressive disorder.  VA treatment reports indicate treatment for an anxiety disorder and adjustment issues.  

In a VA examination in October 2011, the Veteran was noted to have problems with sleep, worry, poor memory, and nervousness in September 1992. The physician's note at the time, however, stated that the condition of his mental health was considered good.  The examiner noted that the Veteran was seen in May 2004 and diagnosed with an adjustment reaction.  VA treatment notes indicated that the Veteran had received mental health treatment for anger management.  The examiner also noted that, in October 2010, the Veteran was diagnosed with anxiety disorder NOS, due to the duration of his symptoms that had exceeded the time frame for an adjustment disorder.  In examination report, the examiner indicated that the Veteran endorsed significant difficulties with hyperarousal.  He endorsed problems with sleep, irritability and anger, difficulty with concentration, mild hypervigilance, and exaggerated startle response. He also endorsed a significant history of frequent and at times heavy alcohol use. The examiner found that the most consistent finding in his treatment records, test results, and clinical presentation was the presence of anxiety related symptoms and alcohol abuse.  However, the veteran had completed the MMPI-2 on three occasions since 1994, and none of his profiles generated significant elevations on scales measuring depression or anxiety.  Instead, they revealed a pattern of fixating on health and other concerns.  He was diagnosed with alcohol abuse and personality disorder. 

On examination, in December 2012, the Veteran was diagnosed with psychotic disorder and was indicated to have no other psychiatric disorders.  The examiner found that the Veteran's presentation indicated the strong likelihood of psychotic symptoms.  The Veteran reported unusual symptoms suggestive of psychosis, and testing strongly indicated psychotic processes that likely include somatic delusions. The examiner could not determine, without resorting to speculation, the cause or onset of the symptoms.  The examiner also noted that the Veteran denied symptoms of depression until his divorce 6 months prior, and denied anxiety, and panic attacks.

In a May 2014 examination, the Veteran was diagnosed with PTSD, delayed onset, chronic, with secondary depression.  No other psychiatric disorders were found.  

Based on the foregoing, the Board finds that this matter should be remanded and that the Veteran should be afforded a comprehensive VA psychiatric examination.  The examiner should identify all psychiatric conditions diagnosed during the appeal, dating from June 2010.  With respect to each identified disability, the examiner should determine whether such disorder was caused or aggravated by active military service or a service-connected disability.  If any disability, diagnosed at any time after June 2010, is not found to be a current disability, the examiner must state whether such a prior diagnosis was made in error or if such condition is in remission.  Romanowsky, v. Shinseki, 26 Vet. App. 303 (2013).   

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated VA treatment records.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has an acquired psychiatric disorder, other than PTSD with secondary depression, to include anxiety disorder, adjustment disorder, and psychotic disorder, that is related to the Veteran's military service or a service-connected disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have a current acquired psychiatric disorder, other than PTSD with secondary depression, to include anxiety disorder, adjustment disorder, and psychotic disorder?  If so, state the diagnosis or diagnoses.  

Please also identify all diagnosed psychiatric disorders noted in the Veteran's claims file diagnosed from and after June 2010.  If the Veteran is not found to have a current diagnosis related to any such identified disorder, please state whether such prior diagnoses were made in error or if such conditions are in remission.  Romanowsky, v. Shinseki, 26 Vet. App. 303 (2013).  

(b)  If the examiner finds that the Veteran has a current acquired psychiatric disorder, other than PTSD with secondary depression, to include anxiety disorder, adjustment disorder, and psychotic disorder, did such disorder have its onset during active duty, within one year of active duty, or was such condition otherwise caused or aggravated by the Veteran's active military service or a service-connected disability?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records, including VA examination reports.  "Aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






